                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         BARBARA ANN PRICE,
                                   6                                                            Case No. 4:18-cv-02793-HSG (KAW)
                                                         Plaintiff,
                                   7                                                            ORDER TERMINATING MOTION TO
                                                  v.                                            COMPEL
                                   8
                                         BLUE AND GOLD FLEET,                                   Re: Dkt. No. 49
                                   9
                                                         Defendant.
                                  10

                                  11           On April 12, 2019, the district court referred the pending motion to compel Plaintiff’s

                                  12   deposition to the undersigned. The undersigned does not, however, entertain motions to compel,
Northern District of California
 United States District Court




                                  13   and instead requires parties to file joint discovery letters to address pending discovery disputes.

                                  14   (Judge Westmore’s General Standing Order ¶¶ 12-13, http://cand.uscourts.gov/kaworders.) Thus,

                                  15   the motion to compel is TERMINATED.

                                  16           Notwithstanding, Plaintiff is advised that she is required to undergo deposition in her own

                                  17   lawsuit, and that her refusal to appear may be grounds for terminating sanctions. This means that,

                                  18   should she continue to refuse to sit for deposition, her case could be terminated, and judgment

                                  19   entered against her.

                                  20           Accordingly, the parties are ordered to meet and confer regarding scheduling Plaintiff’s

                                  21   deposition, which the Court will allow to go forward despite the close of fact discovery. If those

                                  22   efforts fail to fully resolve all issues of contention, the parties shall jointly write and file a letter

                                  23   outlining any remaining disputes consistent with the Court’s Standing Order. If Plaintiff refuses to

                                  24   participate in the drafting of the joint letter, the Court may grant any relief sought by Defendant.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 12, 2019

                                  27                                                       ______________________________________
                                                                                           KANDIS A. WESTMORE
                                  28                                                       United States Magistrate Judge
